Citation Nr: 0101492	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-16 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable evaluation for residual scar 
center of forehead.
 
2.  Entitlement to a compensable evaluation for residual of 
an appendectomy scar.

3.  Entitlement to a compensable disability evaluation under 
the provisions of 38 C.F.R. § 3.324 (2000).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1975 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
residual scar center of forehead and residual of an 
appendectomy scar, assigning noncompensable evaluations.  The 
RO denied entitlement to a 10 percent evaluation based on 
multiple, noncompensable, service-connected disabilities 
under the provisions of 38 C.F.R. § 3.324 (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected residual scar on the 
center of the forehead is manifested by subjective complaints 
of pain and tenderness; objectively, there is a well healed 
scar without evidence of moderate disfigurement, and without 
objective demonstration of tenderness or pain, or limitation 
of function.

3.  The veteran's service-connected residual of an 
appendectomy scar is manifested by subjective complaints of 
pain and tenderness when the scar is rubbed and a stretching 
sensation; objectively, there is a well healed scar without 
evidence upon objective demonstration of tenderness or pain, 
or limitation of function.

4.  Service connection is in effect for a scar of the center 
of the forehead and an appendectomy scar; the disorders are 
evaluated at the noncompensable (zero percent) rate.

5.  The veteran's service-connected disabilities have not 
been shown to result in interference with normal 
employability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a residual 
scar on the center of the forehead have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
4.1, 4.7, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 
(2000).

2.  The criteria for a compensable evaluation for residuals 
of an appendectomy scar have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 
4.7, 4.118, Diagnostic Codes 7803, 7804, 7805 (2000).

3.  The criteria for a compensable disability evaluation for 
multiple noncompensable service-connected disabilities have 
not been met.  38 C.F.R. § 3.324 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for compensable initial evaluations for residual 
scar center of forehead and residual of an appendectomy scar

The veteran is appealing the original assignment of 
disability evaluations following awards of service 
connection.  The Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  No 
additional action is necessary to meet the duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  Moreover, since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluations, it is not the present level of 
disability which is of primary importance, but rather the 
entire period from the date of the initial award of service 
connection is to be considered to ensure that consideration 
is given to the possibility of staged ratings; that is, 
separate ratings for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 127 
(1999).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

A.  Residual scar center of forehead

At a March 1999 VA examination the examiner noted a 4.5-cm x 
3-mm zigzag vertical scar over the center of the forehead.  
It was well healed, with no keloid formation, no adhesions 
and no tenderness.

At his December 1999 RO hearing the veteran testified the 
scar on his forehead was tender, painful, and itchy.  He also 
indicated that the scar bothered him when he wore a hat.  

A noncompensable evaluation has been assigned for the 
disability due to the veteran's service connected forehead 
scar under 38 C.F.R. § 4.118, Diagnostic Code 7800.  
Disfiguring scars of the head, face, or neck, where slight, 
are 0 percent disabling; where the scarring is moderate and 
disfiguring, a 10 percent rating is for assignment.  Where 
there is severe scarring, especially if producing a marked 
and unsightly deformity of the eyelids, lips, or auricles, a 
30 percent rating is assignable; where the scarring is 
complete or with exceptionally repugnant deformity of one 
side of the face or with marked or repugnant bilateral 
disfigurement, a 50 percent rating is for assignment.

Evidence associated with the claims file does not reveal the 
presence of a scar that is more than slightly disfiguring.  
38 C.F.R. § 4.118, Diagnostic Code 7800.  A VA examination in 
March 1999 showed a 4.5 cm x 3 mm zigzag scar vertical over 
the center of the forehead, it was well healed with no keloid 
formation, no adhesions and no tenderness. 

The Board has considered whether a compensable rating would 
be available under any other criteria for evaluation of a 
scar.  Superficial scars that are poorly nourished, with 
repeated ulceration, are assigned a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7803.  Superficial scars 
that are tender and painful on objective demonstration are 
assigned a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  The veteran testified in his RO 
hearing that the scar was tender and painful.  However, the 
Board does not find that complaints of subjective tenderness 
and pain, when unconfirmed on VA examination are sufficient 
to warrant a 10 percent evaluation for the forehead scar, and 
do not place the evidence to warrant a 10 percent evaluation 
into equipoise.

Scars may also be evaluated based on limitation of function 
of the body part affected.  The Board finds that the forehead 
scar does not constitute a limitation of function so as to 
warrant a compensable evaluation under Diagnostic Code 7805.

The evaluation of any nerve impairment affecting the face is 
dependent upon the relative loss of innervation of the facial 
muscles, sensory manifestations, or motor loss.  38 C.F.R. § 
4.124a, Diagnostic Codes 8205-8209.  A 10 percent evaluation 
is warranted for moderate incomplete paralysis and a 20 
percent evaluation requires severe incomplete nerve 
impairment.  No major motor or sensory impairment has been 
objectively identified and the Board finds that this 
disability picture does not meet the criteria for a 
compensable evaluation for nerve impairment.

The Board finds that disfigurement due to a well healed scar 
of the forehead does not present a disability picture 
warranting a compensable evaluation.  The Board does not find 
that the evidence, considering all disability, is more than 
slightly disfiguring, so as to warrant a compensable 
evaluation.

B.  Residual of an appendectomy scar

At a March 1999 VA examination the examiner noted 8-cm x 3-mm 
horizontal scar over the right lower quadrant of the abdomen.  
The scar was noted to be well healed, with no keloid 
formation, no adhesions, and no tenderness from the 
appendectomy.

At his December 1999 RO hearing the veteran testified that he 
felt a pulling or stretching sensation from his appendectomy 
scar.  He also described a pinching and tearing sensation 
associated with the abdominal scar.  The veteran testified 
that the scar became painful due to rubbing from his belt and 
pant line.  

The veteran is currently assigned a noncompensable rating for 
the residual of an appendectomy scar under Diagnostic Code 
7805, which directs that ratings are to be assigned based on 
limitation of function of the part affected.  Other codes 
under which the veteran may be rated include: Diagnostic Code 
7803 which provides for a maximum 10 percent disability 
rating for superficial scars that are poorly nourished and 
accompanied by repeated ulcerations; while Diagnostic Code 
7804 provides for a maximum 10 percent disability rating for 
superficial scars that are tender and painful on objective 
demonstration.

In this case, the Board finds that the preponderance of the 
evidence is against the assignment of a compensable rating 
for the veteran's appendectomy scar.  The scar has been found 
to be well healed and was nontender; and with no adhesions on 
physical examination.  As no limitation of function is 
present, there is no basis for the assignment of a 
compensable evaluation.  Thus, the Board finds that a 
noncompensable rating under Diagnostic Code 7805 is the 
maximum rating warranted under this code section.  

The Board has also considered whether the veteran is entitled 
to a higher rating under the criteria of other, related 
diagnostic code sections.  The evidence does not indicate 
that the veteran's scar is poorly nourished with repeated 
ulceration, as is contemplated by the criteria of Diagnostic 
Code 7803.  Finally, despite the veteran's assertions, the 
scar has not been shown to be tender and painful on objective 
demonstration, as is required for an evaluation under 
Diagnostic Code 7804.  Hence, evaluation under another 
potentially applicable diagnostic code is not warranted.

For the foregoing reasons, the Board concludes that the 
weight of the evidence is against a compensable rating for 
the veteran's residual of an appendectomy scar. 

II.  Entitlement to a compensable evaluation for multiple 
noncompensable service-connected disabilities in accordance 
with the provisions of 38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities that are of such 
character as to clearly interfere with normal employability, 
but are not found to be of compensable degree under the VA's 
Schedule for Rating Disabilities, the rating agency is 
authorized to apply a 10 percent evaluation, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2000).  
In the present case, service connection is in effect, with 
noncompensable evaluations assigned, for residuals of a scar 
center of the forehead and residual of an appendectomy scar.

In this case, as described above, the veteran has submitted 
no evidence whatsoever showing that his service-connected 
scars interfere with his employability.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  With regard to his 
service-connected residual scar center of forehead, the Board 
observes that the veteran's March 1999 VA examination 
revealed a 4.5-cm x 3-mm zigzag scar vertical over the center 
of the forehead, it was well healed, with no keloid 
formation, no adhesions and no tenderness, with no functional 
defects noted.  The veteran's March 1999 VA examination 
report indicated similar findings concerning the appendectomy 
scar, with no functional defects noted.  Moreover, the 
examination report contains no notations regarding 
interference with employability, and the veteran has 
submitted no other evidence suggesting interference with 
employability as a result of his service connected 
disabilities.

Overall, in the absence of any evidence suggesting that the 
veteran's noncompensable service-connected disabilities 
clearly interfere with normal employability, the Board 
concludes that the criteria for entitlement to a compensable 
evaluation for multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324 have not been met, and 
the claim for that benefit must be denied.


ORDER

A compensable evaluation for residual scar center of the 
forehead is denied.

A compensable evaluation for residual of an appendectomy scar 
is denied.

Entitlement to a compensable evaluation for multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 is denied.



		
	L. M. BARNARD
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

